DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 15064163 entitled "SYSTEMS AND METHODS FOR OBTAINING AND EXECUTING COMPUTER CODE SPECIFIED BY CODE ORDERS IN AN ELECTRONIC TRADING VENUE" filed on March 8, 2016 with claims 1, 4-7, 13, 14, 17, 20-23, 29, 30, and 33-36 pending.
Status of Claims
Claims 1, 4, 5, 13, 17, 20, 21, 35, 36 have been amended and are hereby entered.
Claims 1, 4-7, 13, 14, 17, 20-23, 29, 30, and 33-36 are pending and have been examined.
Response to Amendment
The amendment filed June 2, 2022 has been entered. Claims 1, 4-7, 13, 14, 17, 20-23, 29, 30, and 33-36 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed March 2, 2022.
 Information Disclosure Statements
The information disclosure statements (IDSs) submitted on December 5, 2019, August 20, 2019, and July 27, 2016  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 6, 7, 13, 14, 17, 20, 21, 22, 23, 29, 30, 34, 35, and 36 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrases “autonomous adjustment…” and “autonomously adjust…” in Claims 1, 4, 5, 17, 20, 21, 35, and 36 lack support in the original disclosure.
Claims 1 and 17 state “autonomous adjustment within the computer system…based on code order input provided by the computer system” and “autonomous adjustment comprising automatically setting the first trade parameter or cancelling the first order in response to the code order input.”
The original disclosure does not describe “autonomous adjustment.” At best, the original disclosure only supports behavior adjustments, wherein the behavior adjustment is in the source code or computer code. Spec [010] “The source code or computer code may include a market participant's own re-pricing (or other order behavior adjustments) logic to be processed at the ETV. Market participants may then submit code orders, which include a reference to source code, a reference to computer code, source code (e.g., inline within a code order), and/or computer code.” Further, [040] states “Behavior adjustments may include adjusting a trade parameter such as re-pricing a bid or offer price (which may have been specified by the market participant 140 as part of the code order 205), adjusting a quantity to be sold or purchased, changing an expiration condition, and/or other changes to a trade parameter. In some implementations, behavior adjustments may include canceling the trade specified by the code order 203.”
These paragraphs describe that the adjustments made by the source code are not autonomous, they are by instruction of the user that provided the source code. 
Similarly, dependent claims 4, 5, 20, 21, 35 and 36 recite “autonomously” however there is no disclosure for the autonomous action. Dependent claims 6, 7, 13, 14, 22, 23, 29, 30, 33, and 34 are also rejected under 112(a) based on their respective dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-7, 13, 14, 17, 20-23, 29, 30, and 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1, 4-7, 13, 14, 17, 20-23, 29, 30, and 33-36 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“processing code orders that specify orders to be processed on an electronic trading venue (ETV)….” 
“receiving… a first order related to an instrument traded on the ETV ….”
“determining… that the first order is a code order”
“generating….instructions included within the first order….”
“receiving… a second order related to the instrument from a second market participant….”
“obtaining… code order input comprising a current bid or offer state of the instrument….”
“evaluating…. the first order….”
“determining…. that the second order does not include source code and is a non-code order….”
“processing…the first order ….”
These limitations clearly relate to managing transactions/interactions between market participants and/or an electronic trading venue.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to process code orders that specify orders to be processed on an electronic trading venue or evaluating an order recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented”, “electronic”, “network connections”, “computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to perform”, “computer system and via a network”, “source code instructions comprising one of an indication of the computer language of the source code”, “information specifying how the source code should be compiled”, “computer code based on the source code and source code instructions”, “computer code includes the logic”, “executing the generated computer code”, “communication over the network”, “execution of the computer code”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0032] ETV 110 may be configured as one or more servers … one or more computers (e.g., a desktop computer, a laptop computer, etc.), …may execute Apache™ Hadoop® software…code repository 122 (in reference to FIG. 1) may be implemented via the Hadoop Filesystem (HDFS) ….may be implemented to use the MapReduce API and HDFS-client API provided by Hadoop, and in the Java™ programming language.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 4: 
“computer system”: merely applying computer processing, networking, and display technologies as a tool to perform an abstract idea
Claim 5: 
“computer system”: merely applying computer processing, networking, and display technologies as a tool to perform an abstract idea
Claim 6: 
“generating the computer code based on the source code comprises: compiling, by the computer system, the source code to generate the computer code”: merely applying computer processing technologies as a tool to perform an abstract idea
Claim 7: 
“generating the computer code based on the source code comprises: interpreting, by the computer system, the source code to generate the computer code.”: merely applying computer processing technologies as a tool to perform an abstract idea
Claim 13: 
“computer system”: merely applying computer processing, networking, and display technologies as a tool to perform an abstract idea
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 33: 
“parsing, by the computer system, a key-value pair”: merely applying computer processing technologies as a tool to perform an abstract idea
Claim 35: 
“generating, by the computer system, computer code… based on source code and source code instructions”, “communication over the network”: merely applying computer processing and networking technologies as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0032] ETV 110 may be configured as one or more servers … one or more computers (e.g., a desktop computer, a laptop computer, etc.), …may execute Apache™ Hadoop® software…code repository 122 (in reference to FIG. 1) may be implemented via the Hadoop Filesystem (HDFS) ….may be implemented to use the MapReduce API and HDFS-client API provided by Hadoop, and in the Java™ programming language.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 17 recites: 
 “receive… a first order related to an instrument traded on the ETV ….”
“determine… that the first order is a code order”
“generate….instructions included within the first order….”
“receive… a second order related to the instrument from a second market participant….”
“obtain… code order input comprising a current bid or offer state of the instrument….”
“evaluate…. the first order….”
“determine…. that the second order does not include source code and is a non-code order….”
“process…the first order ….”
These limitations clearly relate to managing transactions/interactions between market participants and/or an electronic trading venue.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to process code orders that specify orders to be processed on an electronic trading venue or evaluating an order recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“ “electronic”, “network connections”, “a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to…”, “via a network”, “source code instructions comprising one of an indication of the computer language of the source code”, “information specifying how the source code should be compiled”, “computer code based on the source code and source code instructions”, “computer code includes the logic”, “executing the generated computer code”, “communication over the network”, “execution of the computer code”:
merely applying computer processing, storage, and networking technology as tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic process. For example, the Applicant’s Specification reads, “[0032] ETV 110 may be configured as one or more servers … one or more computers (e.g., a desktop computer, a laptop computer, etc.), …may execute Apache™ Hadoop® software…code repository 122 (in reference to FIG. 1) may be implemented via the Hadoop Filesystem (HDFS) ….may be implemented to use the MapReduce API and HDFS-client API provided by Hadoop, and in the Java™ programming language.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 20: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 21: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 22: 
“generate the computer code based on the source code, the computer system is programmed to: compile the source code to generate the computer code”: merely applying computer processing technologies as a tool to perform an abstract idea
Claim 23: 
“generate the computer code based on the source code, the computer system is programmed to: interpret the source code to generate the computer code”: merely applying computer processing technologies as a tool to perform an abstract idea
Claim 29: 
“computer system is further programmed”: merely applying computer processing technologies as a tool to perform an abstract idea
Claim 30: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 34: 
“computer system is further programmed to: parse a key-value pair”: merely applying computer processing technologies as a tool to perform an abstract idea
Claim 36: 
“computer system is further programmed”, “generating, by the computer system, computer code… based on source code and source code instructions”, “communication over the network”: merely applying computer processing and networking technologies as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic process.  For example, the Applicant’s Specification reads, “[0032] ETV 110 may be configured as one or more servers … one or more computers (e.g., a desktop computer, a laptop computer, etc.), …may execute Apache™ Hadoop® software…code repository 122 (in reference to FIG. 1) may be implemented via the Hadoop Filesystem (HDFS) ….may be implemented to use the MapReduce API and HDFS-client API provided by Hadoop, and in the Java™ programming language.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0032] ETV 110 may be configured as one or more servers … one or more computers (e.g., a desktop computer, a laptop computer, etc.), …may execute Apache™ Hadoop® software…code repository 122 (in reference to FIG. 1) may be implemented via the Hadoop Filesystem (HDFS) ….may be implemented to use the MapReduce API and HDFS-client API provided by Hadoop, and in the Java™ programming language.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1, 4-7, 13, 14, 17, 20-23, 29, 30, and 33-36 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 13, 14, 17, 20, 21, 29, 30, 35, and 36 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Deitz ("SYSTEM AND METHOD FOR MANAGEMENT AND ANALYSIS OF ELECTRONIC TRADE ORDERS", U.S. Patent  Number: 7788167 B1).
Regarding Claim 1, 
Deitz teaches,
a computer-implemented method of processing code orders on an electronic trading venue (ETV), the code orders comprising source code, defining the behavior of the code order on the ETV subsequent to its submission to the ETV by a market participant 
(Deitz [Col 8, Lines 34-36] assigning order descriptors to a hedge order...may represent a module, segment, or portion of code
Deitz [Col 3, Lines 23-24]  at multiple electronic exchanges;
Deitz  [Col 2, Lines 61-62] The order descriptor identifier conveys the purpose of the hedge order)
the method being implemented by a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to perform the method, the method comprising:
(Deitz [Claim 24] A computer readable medium having program code recorded thereon for execution on a computer for trade order management in an electronic trading environment
Deitz [Col 4, Lines 16-17] workstation with multiple multiprocessors)
	receiving, by the computer system and via a network, a first order related to an instrument traded on the ETV from a first market participant at a first time, the first order comprising: 	source code comprising logic for autonomous adjustment within the computer system of a first trade parameter of the first order subsequent to its receipt by the computer system 
(Deitz  [Col 11, Lines 61-64] monitors the received order data for orders having order descriptor identifiers and takes different actions in relation to the marked orders based on specified order management rules
Deitz [Col 8, Lines 34-36] assigning order descriptors to a hedge order...may represent a module, segment, or portion of code
Deitz [Col 12, Lines 14-15] Alternatively, some or all rules could be hard-coded.
Deitz [Col 14, Lines 21-23]  a bus or a communication link, either optical, wired or wireless having program code segments carried thereon
Deitz [Col 1, Lines 27-30]  automated tools that automatically .... send orders to the exchange....an automated tool might quickly calculate one or more order parameters....and then automatically send an order with these parameters to an exchange 
Deitz  [Claim 2]  trade order as a timed order that was entered upon detecting a time related event.)
based on code order input provided by the computer system without further communication with the first market participant
(Deitz [Col 8, Lines 34-36] assigning order descriptors to a hedge order...may represent a module, segment, or portion of code
Deitz [Col 11, Lines 24-26] order marking application may provide easily selectable order descriptor identifier options generated based on the received data.
Deitz [Col 11, Lines 49-55] any time the sending application 502 sends an order, the gateway 512 forwards the order ....Upon receipt of the order by the exchange, the exchange then sends an order confirmation data for the order to the gateway 512. The gateway 512 then processes the received data and distributes the processed data to network and client entities
Deitz  [Col 9, Line 52] without the need to send an order change request to an electronic exchange.)
  said autonomous adjustment comprising automatically setting the first trade parameter or cancelling the first order in response to the code order input;
(Deitz [Col 1, Lines 49-53] spread trading ...purpose of which is to capitalize on changes or movements in the relationships between the tradeable objects. 
Deitz [Col 2, Lines 27] an automated spread trading tool will use spread setting parameters defined by the- trader to place an order in the legs of the spread
Deitz  [Col 2, Lines 25-31]  an automated spread trading tool will use spread setting parameters ...As the markets in each leg move, individual spread leg orders are re-priced by an automated spread trading tool to achieve the desired price defined for a synthetic spread.
Deitz  [Col 9, Line 52] without the need to send an order change request to an electronic exchange.
Deitz [Col 1, Lines 27-30]  automated tools that automatically .... send orders to the exchange....an automated tool might quickly calculate one or more order parameters....and then automatically send an order with these parameters to an exchange  )
	and source code instructions comprising one of an indication of the computer language of the source code, a compiler to be used to compile the source code, or information specifying how the source code should be compiled; 	determining, by the computer system and based on the content of the first order, that the first order is a code order;
(Deitz [Col 2, Lines 14-15]   some or all rules could be hard-coded. 
Deitz  [Col 2, Lines 4-13] Autospreader™ from Trading Technologies International, Inc. of Chicago...Autospreader™ will automatically work orders...Autospreader™ is currently an add-on tool available with X_TRADER® Pro™
Deitz [Col 2, Lines 33-36]  using order descriptor identifiers in relation to orders that are sent for a trading strategy, such as a spread trading strategy)
	responsive to the determination that the first order is a code order, generating, by the computer system, computer code based on the source code and source code instructions included within the first order, wherein the computer code includes the logic for the autonomous       adjustment of the first trade parameter  of the first order in a form to be processed on the ETV;
(Deitz  [Col 11, Lines 61-64] monitors the received order data for orders having order descriptor identifiers and takes different actions in relation to the marked orders based on specified order management rules
Deitz [Col 2, Lines 27] an automated spread trading tool will use spread setting parameters defined by the- trader to place an order in the legs of the spread)
	receiving, by the computer system and via a network, a second order related to the instrument from a second market participant at a second time after the first time;
(Deitz [Col 1, Lines 43-44] the second (next) order entered
Deitz [Col 2, Lines 36]  one or more other orders
Deitz [Col 12, Lins 8-9] same or different network entities or client devices
Deitz [Col 2, Lines 22-23]  hedging in the same tradeable object.
Deitz [Col 10, Lines 51-54] additional spread data may be specified...a time at which the originating order was filled
Deitz [Col 10, Lines 47-50] It should be understood that parameters illustrated in the order descriptor fields 408 are only examples and different, additional, or fewer parameters could also be used.)
	obtaining, by the computer system and in response to the receipt of the second order, first code order input comprising a current bid or offer state of the instrument;
(Deitz [Col 1, Lines 43-44] the second (next) order entered
Deitz [Col 2, Lines 36]  one or more other orders
Deitz [Col 10, Lines 33-34]  identification whether the order is a bid or sell order)
	evaluating, by the computer system, the first order by executing the generated computer code of the first order using the first code order input to thereby autonomously adjust within the computer system the first trade parameter of the first order in view of the current bid or offer state of the ETV without further communication over the network with the first market participant related to the first trade parameter subsequent to the first time;
(Deitz  [Col 7, Line 6]  execute orders
Deitz  [Col 2, Lines 25-31]  an automated spread trading tool will use spread setting parameters ...As the markets in each leg move, individual spread leg orders are re-priced by an automated spread trading tool to achieve the desired price defined for a synthetic spread.
Deitz [Col 1, Lines 27-30]  automated tools that automatically .... send orders to the exchange....an automated tool might quickly calculate one or more order parameters....and then automatically send an order with these parameters to an exchange 
Deitz [Claim 1] receiving an order update related to the trade order...linking at the computing device the order update
Deitz  [Col 9, Line 52] without the need to send an order change request to an electronic exchange.)
	determining, by the computer system and based on the content of the second order, that the second order does not include source code and is a non-code order;
(Deitz [Claim 9]  identifies the trading strategy as a manual trading strategy.
Deitz [Col 11, Lines 13-14]  manual methods ... remove the order descriptor identifiers)
	ordering for processing, by the computer system and based on the determination that the first order is a code order and the second order is a non-code order, 
(Deitz [Col 11, Lines 8-19] In the manual marking method, once a user marks an order with order descriptor identifiers, the attached information will be included in the order fields and will be globally accessible by many different applications similarly to other order parameters included in the order. It should be understood that a user could also use the same manual methods to change or remove the order descriptor identifiers from any working or filled orders... the order descriptor application 404 may be programmed to automatically provide globally defined descriptor identifiers that could be used for marking orders.)
the first order before the second order; 
(Deitz [Col 1, Lines 38-43]  orders are electronically entered in an exchange order book in the sequence in which they are received (a first-in, first-out, commonly referred to as FIFO matching system). Based on this sequence...orders are filled with priority given to the first order entered, then the second (next) order entered, and so forth.)
and processing, by the computer system, the first order using the autonomously adjusted first trade parameter based on the execution of the computer code, wherein the first order is processed before the second order based on the determination that the second order does not include source code
(Deitz [Col 1, Lines 27-30]  automated tools that automatically .... send orders to the exchange....an automated tool might quickly calculate one or more order parameters....and then automatically send an order with these parameters to an exchange 
Deitz [Claim 1] receiving an order update related to the trade order...linking at the computing device the order update
Deitz [Col 1, Lines 38-42] exchange order book in the sequence in which they are received (a first-in, first-out, commonly referred to as FIFO matching system). Based on this sequence, and the availability of market quantity, orders are filled with priority given to the first order entered
Deitz [Claim 9]  identifies the trading strategy as a manual trading strategy.)
Regarding Claim 4, 
Deitz teaches,
 wherein autonomously adjusting the first trade parameter comprises repricing, by the computer system, a buy price or a sell price of the first order based on the current bid or offer state.
(Deitz  [Col 2, Lines 25-31]  an automated spread trading tool will use spread setting parameters ...As the markets in each leg move, individual spread leg orders are re-priced by an automated spread trading tool to achieve the desired price defined for a synthetic spread.
Deitz [Col 1, Lines 27-30]  automated tools that automatically .... send orders to the exchange....an automated tool might quickly calculate one or more order parameters....and then automatically send an order with these parameters to an exchange 
Deitz [Claim 1] receiving an order update related to the trade order...linking at the computing device the order update
Deitz  [Col 3, Lines 62-64]  The inside market is the lowest sell price (best ask) and the highest buy price (best bid) at a particular point in time.)
Regarding Claim 5, 
Deitz teaches,
   wherein autonomously adjusting the first trade parameter comprises adjusting, by the computer system, a quantity of the instrument to be purchased or sold based on the current bid or offer state.
(Deitz  [Col 1, 32-34] automated tool might quickly calculate one or more order parameters, such as order price or order quantity, based on market conditions
Deitz [Col 1, Lines 27-30]  automated tools that automatically .... send orders to the exchange....an automated tool might quickly calculate one or more order parameters....and then automatically send an order with these parameters to an exchange 
Deitz [Claim 1] receiving an order update related to the trade order...linking at the computing device the order update)
Regarding Claim 13, 
Deitz teaches,
     wherein processing the first order comprises evaluating the first trade parameter of the first order against the current bid or offer state of the instrument to which the first order relates to determine whether or not to execute the first order, wherein the bid or offer state is indicative of bids and/or offers with respect to the instrument, 
(Deitz  [Col 1, 32-34] automated tool might quickly calculate one or more order parameters, such as order price or order quantity, based on market conditions
Deitz  [Col 3, Lines 62-64]  The inside market is the lowest sell price (best ask) and the highest buy price (best bid) at a particular point in time.)
the method further comprising: determining, by the computer system, that a trade associated with the first order should not be executed based on the evaluation of the first trade parameters of the code order against the bid or offer state; 
(Deitz  [Col 10, Lines 11-13]  the sending application may be configured to send timed orders, synthetic orders, order cancel orders (“OCOs”),
Deitz  [Col 12, Lines 43-44]   sending application 502 cancels and/or replaces the existing order)
and processing, by the computer system, the second order.
(Deitz  [Col 2, Lines 33-34] a cancel/replace request could be used to re-price orders pending
Deitz [Col 2, Lines 36]  one or more other orders)
Regarding Claim 14, 
Deitz teaches,
  wherein the order specified by the code order is processed against a bid or offer state, together with at least one other order specified by at least one other code order, prior to processing the second order.
(Deitz  [Col 1, Lines 37-44]  orders are electronically entered in an exchange order book in the sequence in which they are received (a first-in, first-out, commonly referred to as FIFO matching system). Based on this sequence, and the availability of market quantity, orders are filled with priority given to the first order entered, then the second (next) order entered)
Claim 17 is rejected on the same basis as Claim 1.
Claim 20 is rejected on the same basis as Claim 4.
Claim 21 is rejected on the same basis as Claim 5.
Claim 29 is rejected on the same basis as Claim 13.
Claim 30 is rejected on the same basis as Claim 14.
Regarding Claim 35, 
Deitz teaches,
receiving a plurality of code orders, the plurality of code orders comprising the first order;
(Deitz  [Col 11, Lines 22-26] upon receiving spread data from the automated spread trading application, the order marking application may provide easily selectable order descriptor identifier options generated based on the received data.
Deitz  [Col 1, Lines 37-38]  orders are electronically entered in an exchange order book in the sequence in which they are received)
responsive to receipt of the second order, generating, by the computer system, computer code for each of the plurality of code orders based on source code and source code instructions included within each of the plurality of code orders;
(Deitz [Col 1, Lines 43-44] the second (next) order entered
Deitz [Col 2, Lines 36]  one or more other orders
Deitz [Col 2, Lines 14-15]   some or all rules could be hard-coded. 
Deitz [Col 8, Lines 34-36]  order descriptors to a hedge order...may represent a module, segment, or portion of code
Deitz  [Col 2, Lines 4-13] Autospreader™ from Trading Technologies International, Inc. of Chicago...Autospreader™ will automatically work orders...Autospreader™ is currently an add-on tool available with X_TRADER® Pro™)
obtaining, by the computer system and in response to receipt of the second order, code order input for each of the plurality of code orders comprising a current bid or offer state of the instrument; 
(Deitz [Col 11, Lines 51-52] Upon receipt of the order by the exchange
Deitz  [Col 1, 32-34] automated tool might quickly calculate one or more order parameters, such as order price or order quantity, based on market conditions)
and evaluating, by the computer system, each of the plurality of code orders by executing the generated computer code of each of the plurality of code orders using the order input for each of the plurality of code orders to thereby autonomously adjust set trade parameters for each of the plurality of code orders in view of the current bid or offer state of the ETV without further communication over the network with market participants that submitted each of the plurality of code orders.
(Deitz  [Col 11, Lines 61-64] monitors the received order data for orders having order descriptor identifiers and takes different actions in relation to the marked orders based on specified order management rules
Deitz  [Col 2, Lines 25-31]  an automated spread trading tool will use spread setting parameters ...As the markets in each leg move, individual spread leg orders are re-priced by an automated spread trading tool to achieve the desired price defined for a synthetic spread.)
Claim 36 is rejected on the same basis as Claim 35.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 22, 23, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Deitz ("SYSTEM AND METHOD FOR MANAGEMENT AND ANALYSIS OF ELECTRONIC TRADE ORDERS", U.S. Patent  Number: 7788167 B1).in view of Narsude (“METHOD AND PROTOCOL FOR SECURE DEVICE DEPLOYMENT USING A PARTIALLY-ENCRYPTED PROVISIONING FILE”, U.S. Publication Number: 20160344745  A1)












Regarding Claim 6, 
Deitz teaches the electronic trading of Claim 1 as described earlier.
Deitz does not teach wherein generating the computer code based on the source code comprises: compiling, by the computer system, the source code to generate the computer code.
Narsude teaches,
wherein generating the computer code based on the source code comprises: compiling, by the computer system, the source code to generate the computer code.
(Narsude [0023] The devices may support ...stock trading applications
Narsude [0033] a compiler may translate (e.g., compile, transform, etc.) source code into object code (e.g., compiled code, etc.).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic trading teachings of Deitz  to incorporate the code compiler and interpreter   of Narsude   “code translation techniques (e.g., process, algorithms, etc.) to translate from one form of code to another form of code e.g., to translate from source code (e.g., readable text, abstract representations, high-level representations, graphical representations, etc.) to machine code” (Narsude   [0033]).        The modification would have been obvious, because it is merely applying a known technique (i.e. code compiling and interpreting ) to a known concept (i.e. electronic trading) ready for improvement to yield predictable result (i.e. “devices (e.g., device software, device firmware, device applications, OSs, etc.) may use one or more alternative code forms, representations, etc. For example, a device may use bytecode that may be executed by an interpreter or that may be compiled…. allow improved performance over the direct interpretation of source code.” Narsude   [0034])
Regarding Claim 7, 
Deitz teaches the electronic trading of Claim 1 as described earlier.
Deitz does not teach wherein generating the computer code based on the source code comprises: interpreting, by the computer system, the source code to generate the computer code.
Narsude teaches,
wherein generating the computer code based on the source code comprises: interpreting, by the computer system, the source code to generate the computer code.
(Narsude [0023] The devices may support ...stock trading applications
Narsude  [0033] Computer programming languages (e.g., high-level programming languages, source code, abstract representations, etc.) may be interpreted or compiled. Interpreted code may be translated (e.g., interpreted, by an interpreter, etc.), for example, to machine code during execution)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic trading teachings of Deitz  to incorporate the code compiler and interpreter   of Narsude   “code translation techniques (e.g., process, algorithms, etc.) to translate from one form of code to another form of code e.g., to translate from source code (e.g., readable text, abstract representations, high-level representations, graphical representations, etc.) to machine code” (Narsude   [0033]).        The modification would have been obvious, because it is merely applying a known technique (i.e. code compiling and interpreting ) to a known concept (i.e. electronic trading) ready for improvement to yield predictable result (i.e. “devices (e.g., device software, device firmware, device applications, OSs, etc.) may use one or more alternative code forms, representations, etc. For example, a device may use bytecode that may be executed by an interpreter or that may be compiled…. allow improved performance over the direct interpretation of source code.” Narsude   [0034])
Claim 22 is rejected on the same basis as Claim 6.
Claim 23 is rejected on the same basis as Claim 7.
Regarding Claim 33, 
Deitz teaches the electronic trading of Claim 1 as described earlier.
Deitz teaches,
included in the second order,
(Deitz [Col 1, Lines 43-44] the second (next) order entered
Deitz [Col 2, Lines 36]  one or more other orders)
 wherein the determination that the second order does not include source code
(Deitz [Claim 9]  identifies the trading strategy as a manual trading strategy.
Deitz [Col 11, Lines 13-14]  manual methods ... remove the order descriptor identifiers
Deitz [Col 8, Lines 34-36]   descriptors to a hedge order...may represent ... portion of code)
Deitz does not teach parsing, by the computer system, a key-value pair; is based on the parsing of the key-value pair.
Narsude teaches,
parsing, by the computer system, a key-value pair;
(Narsude [0023] The devices may support ...stock trading applications
Narsude [0125]  the protected key-value pairs that are to be protected)
 is based on the parsing of the key-value pair.
(Narsude [0139]  a data segment as described above (e.g., comprising key-value pairs, etc.).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic trading teachings of Deitz  to incorporate the key-value pairs of Narsude   for “contains the protected key-value pairs that are to be protected by use of the provisioning file.” (Narsude   [0125]).        The modification would have been obvious, because it is merely applying a known technique (i.e. key-value pairs) to a known concept (i.e. electronic trading) ready for improvement to yield predictable result (i.e. “key-value pairs can override some allowable key-value pairs in the encrypted portion, while others can specify options that are not specified in the encrypted portion.” Narsude   [0143])
Claim 34 is rejected on the same basis as Claim 33.



Response to Remarks
Applicant's arguments filed on June 2, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Applicant respectfully disagrees, both because the claims are not directed toward an abstract idea under Step 2A, Prong One and because they recite a specific technological improvement to a technological problem in existing trading systems… The Technological Problem and Solution  … As previously explained, Applicant respectfully submits that the Application identifies a technical problem to be solved …participants might prefer to 
use only "taker" orders (and not use "maker" orders at all) on a venue…. a market participant who, compared to other market participants, can 
react only relatively slowly by sending a cancel request… might have his maker orders (i.e., bids or offers) "picked off' or "sniped" 
by faster participants… the root technical problem identified by the invention is latency or other network-based delays in electronic trading venues ("ETV") that causes negative performance effects from the standpoint of particular market participants."
Examiner responds:
The Applicant’s invention is not directed to reducing latency but rather automating the processing of financial transactions.
The only mention of latency within the Specification appears in [006] “a market  participant who, compared to other market participants, can react only relatively slowly by  sending a cancel request in response to market data updates might have his maker orders (i.e.,  bids or offers) "picked off" or "sniped" by faster participants when the market is moving against  the maker-participant. This problem can arise due to network latency or other network-based  delays faced by the maker-participant when attempting to cancel or otherwise replace a maker  order.”
However, many non-technical causes may also exist, such as the participant choosing to receive a lower-cost delayed pricing feed rather than premium real-time pricing, thus resulting in slower reaction to market fluctuations; or a participant using a discount brokerage that aggregates orders before submission, thus causing delays; or  a participant using a discount brokerage that solicits payment for order flow and reroutes orders to maximize its own profit. 
“Compiling” and “interpreting”… “source code instructions comprising one of an indication of the computer language of the source code” for “computer-implemented”… “electronic trading” via “network connections” is common to all electronic trading and well-understood, routine, and conventional, see MPEP 2106.05(d).   Therefore the additional elements do not  integrate the Applicant’s abstract idea of managing electronic financial trading  into a practical application.  
The Applicant states:
“Applicant respectfully disagrees, for several reasons. First, the invention is not simply directed to "automating the processing of financial transactions." If this was so there would be no need for the code orders at all - orders would simply be processed according to the parameters set by the market participants in the order received akin to real-world trading. … Rather, the claimed invention: (i) utilizes code orders that autonomously adjust their behavior after they are submitted to the system and without further human instruction; and (ii) prioritizes the processing of such code orders. Neither of these are functions known in the real- world that are simply moved to an automated settings. Rather, both are provided by the claimed invention to address the technical problems identified above, and result in an improved ETV for the reasons previously discussed.."
Examiner responds:
The prior art includes these functions giving credence that the functions are well-understood, routine, and conventional (MPEP 2106.05(d)) and directed to implementing a financial transaction (abstract idea):
Deitz [Col 8, Lines 35 to 45] represent a module, segment, or portion of code, which includes one or more executable instructions for implementing specific logical functions or steps in the process…. functions may be executed out of order from that shown or discussed, including substantially concurrently or in reverse order, depending on the functionality involved
The Applicant states:
“Second, the specification… is clearly directed to implementing a solution to latency problems. Latency is not simply mentioned in passing as the Examiner appears to posit. Indeed, the point of the claimed invention is to utilize code orders to autonomously adjust orders after they are submitted to the ETV, thus eliminating back-and-forth communication with the market participant that submitted to code order and eliminating any latency issues related to such communications. That is what Applicant repeatedly described as its invention... Third, just because the invention may have some business benefit or may solve some business problem does not mean that it does not also provide a technological solution to the identified technical problem. Whether or not the invention is a technical solution to a technical problem is the relevant analysis. Here, it is, and that is all that is required for patentability…… Applicant respectfully submits that the claimed invention recites just such a technological improvement (e.g., the technical solutions discussed above result in an improved computer system by, for example, eliminating communications with a market participant that might be disadvantaged by a relatively slower connection). "
Examiner responds:
Regardless of the motivation, examiner maintains that “Compiling” and “interpreting”… “source code instructions comprising one of an indication of the computer language of the source code” for “computer-implemented”… “electronic trading” via “network connections” is common to all electronic trading and well-understood, routine, and conventional, see MPEP 2106.05(d).   Therefore the additional elements do not  integrate the Applicant’s abstract idea of managing electronic financial trading  into a practical application.  
If no technical innovation can be discerned and no  judicial exception found, the additional elements do not integrate the invention into a practical application.
The Applicant states:
“Applicant's claims are analogous to several of these examples. For example, USPTO example #2 includes claim 19 relating to serving web pages " (Examiner takes this as referring to  DDR Holdings, LLC v. Hotels.com, L.P.)
Examiner responds:
In DDR Holdings, LLC v. Hotels.com, L.P..,the   technological  problem in previous systems was that they "allowed third-party merchants to lure the host website's visitor traffic away from the host website because visitors would be taken to the third-party merchant's website when they clicked on the merchant's advertisement on the host site."  The Court found that the invention:
“[P]rovides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.”
In this way, the host website retains visitor traffic while displaying the third-party merchant's products. The Court found that  the claims "address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after clicking on an advertisement and activating a hyperlink." Summarily, the Court found the invention yielded unexpected results, greatly departing from conventional technologies at the time.
In the absence of unexpected results, changes or alteration of sequence do not make for a patentable invention,  see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) ; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
Examiner finds no unexpected results in the instant application.
The Applicant states:
“Just like Example 21, the claimed invention addresses the Internet-centric challenge of timely processing of orders in view of latency problems. Latency problems are unknown in the real world, as they are an effect of internet connections."
Examiner responds:
Example 21 is not concerned with latency, per se. Rather, connectivity to a totally offline or disabled terminal.
  The claimed invention in Example 21 addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which  causes  the  alert to  display  and enables  the  connection of the  remote  subscriber computer  to  the  data source  over  the  Internet  when  the  remote  subscriber  computer  comes online.  These are meaningful limitations that add more than generally linking the use  of  the  abstract  idea. The Applicant’s invention functions as any generic trading application. In the absence of unexpected results, changes or alteration of sequence do not make for a patentable invention,  see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) ; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“Dietz only discloses a client-side application … with some automated features allowing the application to change orders based on communications from the server …. Specifically, Deitz does not disclose ….any capability of autonomous adjustment of its orders on the server-side, or any source code provided with orders to facilitate such autonomous adjustment. All adjustment in Deitz appears to be directed from the client-side application(s). Moreover, the Examiner does not identify any teaching in Deitz of source code included with submitted orders. The Examiner cites only to application functionality outside Deitz's computer system (e.g., outside Deitz's exchange 104 and on the client side of gateway 106), not to source code included with the orders themselves."
Examiner responds
Dietz teaches: 
orders based on communications from the server:
Deitz [Col 4, Lines 28-33] The computer employed ....can range from a personal computer to a larger or faster computer... under a Windows (server or workstation) operating system
Deitz [Col 4, Lines 43-49] an input interface for receiving data from a communications network, an input interface for receiving input signals ...and an output interface for communications with an output .... A system bus or an equivalent system may provide communications between these various elements.
source code provided with orders:
Deitz [Col 8, Lines 34-36] assigning order descriptors to a hedge order...may represent a module, segment, or portion of code  
Deitz [Col 12, Lines 14-15] Alternatively, some or all rules could be hard-coded.
Deitz [Col 14, Lines 21-23]  a bus or a communication link, either optical, wired or wireless having program code segments carried thereon
The Applicant states:
“Examiner cites only to Deitz's disclosure that orders are processed in the time order received. See OA at 23-24. But simple time order processing fails to teach or suggest ordering the orders for processing based on the orders' contents.."
Examiner responds
Dietz teaches ordering the orders for processing based on the orders' contents: 
Deitz [Col  7, Line 61 to Col 8, Line 4]  method for assigning order descriptors to orders being entered in an electronic trading environment. …the order descriptors specify the purpose of each order, (e.g., a hedge order that was sent out in response to a fill in a leg of a spread), and are included in the order fields. By including the order descriptors in the order itself, the order descriptors are accessible globally by an application that generated the order as well as other applications that could use the descriptors for either order management or post-trade analysis.
Deitz [Col 1, Lines 44-45] It should be understood that different variations of FIFO or different matching systems altogether can be used as well.
Therefore, the rejection under  35 USC § 102/103 remains.


Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bauerschmidt (“DETECTION OF INTRA-FIRM MATCHING AND RESPONSE THERETO”, U.S. Publication Number: 20070118460A1) relates to allowing trading of over the counter (“OTC”) foreign exchange (“FX”) contracts on a centralized matching and clearing mechanism, such as that of the Chicago Mercantile Exchange's (“CME”'s) futures exchange system (the “Exchange”). The disclosed systems and methods allow for anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk, reduce transaction costs and improve the liquidity in the FX market place. In particular, the disclosed embodiments increase speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies.
Avery (“METHOD AND SYSTEM FOR OPTIMAL PRICING AND ALLOCATION”, U.S. Publication Number: 20050197857 A1) for the determination of optimal pricing and allocation of securities in an open, competitive environment. The method and system may also be used in developing pre-markets of other items that are difficult to price and allocate in a competitive manner, such as the underwriting/securitization of contracts for property; future revenue/earning streams from an asset and/or group of assets; underwritten insurance portfolios, intellectual property and other goods and services. The system of price optimization and allocation is accomplished by interactive feedback of information using a display and including competitive participation of individual members of the public (and/or their agents) or institutional buyers over a data network e.g., the Internet, uncovering the nature and identification of demand in a self-organizing fashion. Demand emerges through participants' interaction with the system and with each other, via a graphically-supported, interactive reservation process.
Schluetter (“SYSTEM AND METHOD FOR RANDOMIZING ORDERS IN AN ELECTRONIC TRADING ENVIRONMENT”, U.S. Publication Number: 20110307372 A1)     prevents deduction of order patterns in an electronic trading environment. According to embodiments described hereinafter, one or more order parameters are randomized before the order is placed in the market. More specifically, in one embodiment, if execution of an order requires placement of a plurality of orders over a predetermined period of time, one or more parameters associated with each or a few of the plurality of orders, such as order quantities or time periods between submitting two consecutive orders, may be randomized before the orders are submitted in the market, so that order patterns are much more difficult to detect or impossible to detect altogether.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697